DETAILED ACTION
This Action is responsive to the Amendment filed on 02/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-10, 21, 23-26, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2019/0067314).

Regarding claim 1, Lu (see, e.g., FIG. 10) discloses a three-dimensional (3D) memory device, comprising: 
a substrate 202 (Para 0065); 
a memory stack 206, 208 comprising interleaved conductive layers 206 and dielectric layers 208 above the substrate 202 (Para 0046, Para 0074); 
a structure 228 extending vertically through the memory stack 206, 208, the structure 228 comprising a conductive portion 228, an upper end of the conductive portion 228 being coplanar with an upper surface of the memory stack 206, 208 (Para 0075); 
a first dielectric layer 802 in contact with the memory stack 206, 208 and the conductive portion 228 (Para 0076); 
an etch stop layer 1002 on the first dielectric layer 802 (Para 0083); 
a second dielectric layer 1004 on the etch stop layer 1002 (Para 0085); 
a first contact 240, 248 through the etch stop layer 1002 and the first dielectric layer 802, the first contact 240, 248 being in contact with the conductive portion 228 of the structure 228, a lower end of the first contact 240, 248 being coplanar with the upper surface of the memory stack 206, 208 (Para 0076, Para 0083); and 
a second contact 250 through the second dielectric layer 1004 and in contact with at least an upper end of the first contact 240, 248 (Para 0085), wherein:
the etch stop layer 1002 comprises a different material than the second dielectric layer 1004 (Para 0083, Para 0085).

Regarding claim 3, Lu (see, e.g., FIG. 10) teaches that the second dielectric layer 1004 comprises a first dielectric material e.g., SiO.sub.2 and the etch stop layer 1002 comprising a second dielectric material e.g., SiN (Para 0083, Para 0085).

Regarding claim 4, Lu (see, e.g., FIG. 10) teaches that an etch selectivity between the first dielectric material e.g., SiO.sub.2 and the second dielectric material e.g., SiN is not less than about 5:1 (Para 0083, Para 0085).
Examiner’s Note: The first dielectric material and second dielectric material of Lu have similar compositions as disclosed by Applicant’s first dielectric material and second dielectric material (see, e.g., Para 0035 of the instant specification), which would result in the claimed property of etch selectivity. The burden is upon the applicant to prove otherwise. See In re Fitzgerald, 205 UPQ 594. 

Regarding claim 5, Lu (see, e.g., FIG. 10) teaches that the first dielectric material e.g., SiO.sub.2 comprises silicon oxide (Para 0085).

Regarding claim 6, Lu (see, e.g., FIG. 10) teaches that the second dielectric material e.g., SiN comprises at least one of silicon nitride, silicon oxynitride, or high dielectric constant (high-k) dielectric materials (Para 0083).

Regarding claim 7, Lu (see, e.g., FIG. 10) teaches that the structure 228 is a channel structure or a source contact structure 228 (Para 0075).

Regarding claim 9, Lu (see, e.g., FIG. 10) teaches that the upper end of the first contact 240, 248 is flush with a top surface of the etch stop layer 1002 (Para 0083).

Regarding claim 10, Lu (see, e.g., FIG. 10) teaches that a lower end of the second contact 250 is flush with the top surface of the etch stop layer 1002 (Para 0083, Para 0085).

Regarding claim 21, Lu (see, e.g., FIG. 10) discloses a three-dimensional (3D) memory device, comprising:
a substrate 202 (Para 0065);
a memory stack 206, 208 comprising interleaved conductive layers 206 and dielectric layers 208 above the substrate 202 (Para 0046, Para 0074);
a source contact structure 228 extending vertically through the memory stack 206, 208 (Para 0075);
a first dielectric layer 802 on the memory stack 206, 208 (Para 0076);
an etch stop layer 1002 on the first dielectric layer 802 (Para 0083);
a second dielectric layer 1004 on the etch stop layer 1002 (Para 0085);
a first contact 240, 248 through the etch stop layer 1002 and the first dielectric layer 802, and in contact with an upper end of the source contact structure 228 (Para 0076, Para 0083); and
a second contact 250 through the second dielectric layer 1004 and in contact with an upper end of the first contact 240, 248 and the etch stop layer 1002 (Para 0085).

Regarding claim 23, Lu (see, e.g., FIG. 10) teaches that the second dielectric layer 1004 comprises a first dielectric material e.g., SiO.sub.2, and the etch stop layer 1002 comprises a second dielectric material e.g., SiN different from the first dielectric material e.g., SiO.sub.2 (Para 0083, Para 0085).

Regarding claim 24, Lu (see, e.g., FIG. 10) teaches that an etch selectivity between the first dielectric material e.g., SiO.sub.2 and the second dielectric material e.g., SiN is not less than about 5:1 (Para 0083, Para 0085).
Examiner’s Note: The first dielectric material and second dielectric material of Lu have similar compositions as disclosed by Applicant’s first dielectric material and second dielectric material (see, e.g., Para 0035 of the instant specification), which would result in the claimed property of etch selectivity. The burden is upon the applicant to prove otherwise. See In re Fitzgerald, 205 UPQ 594. 

Regarding claim 25, Lu (see, e.g., FIG. 10) teaches that the first dielectric material e.g., SiO.sub.2 comprises silicon oxide (Para 0085).

Regarding claim 26, Lu (see, e.g., FIG. 10) teaches that the second dielectric material e.g., SiN comprises at least one of silicon nitride, silicon oxynitride, or high dielectric constant (high-k) dielectric materials (Para 0083).

Regarding claim 34, Lu (see, e.g., FIG. 10) teaches that the first contact 240, 248 is in contact with the etch stop layer 1002 and the first dielectric layer 802; and the first dielectric layer 802 is in contact with the memory stack 206, 208 (Para 0076, Para 0083).

Allowable Subject Matter
Claims 27, 29-31, and 35 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 21, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817